DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
With regards to the Drawing objections, the applicant indicated that the insulating frame in elected Species II-Figure 2 is the support 106 (page 13, line 24).
Election/Restrictions
Applicant’s election without traverse of Species II-Figure 2, Species A-Figure 4A, Species E-Figure 6A in the reply filed on April 6, 2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the chamber" on page 3, line 10.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith Cruz et al. (U.S. 2016/0005631) in view of Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083), Coll et al. (U.S. 2006/0185595), and Saigusa et al. (U.S. 2004/0060657).
Referring to Figure 4 and paragraphs [0031]-[0037], Griffith Cruz et al. disclose a plasma reactor comprising:  a chamber body 404 having an interior space that provides a plasma chamber and having a ceiling and a support 102, 106, 108 to hold a top electrode at a position in the plasma chamber and a frame 102, 106 extending along the side of the chamber body and held by an insulating support (i.e. insulation between frame and chamber body)(par.[0032]); a gas distributor 414 to deliver a processing gas to the plasma chamber (par.[0036]); a pump 428 
Griffith Cruz et al. is silent on the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.
Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a filament including a conductor 10a at least partially surrounded by an insulating shell 10b that extends from the insulating frame 10b, 13 to protect the conductor from directly contacting the generated plasma.  Additionally, in paragraph [0058], Matsumoto et al. indicates that conductive rods 10a are supported by wall la via insulating material 13. Thus, since the insulating material 13 supports the conductive rods 10a, it acts as a frame, and as seen in Figure 1A, the ends of the insulating shell 10b is in direct contact with insulating frame 13.  Furthermore, it should be noted that it is well established that the use of a one piece construction instead of the structure disclosed with plural pieces would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Hence, since making components a one piece construction is an obvious engineering design choice, then it is obvious for the cylindrical insulating shell 10b to be fused to the insulating frame 13.  Moreover, 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Griffith Cruz et al. with a filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting the generated plasma and fusing is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  Since Griffith Cruz et al. or Takagi et al. disclose a frame joined to the ceiling, then the resulting apparatus of Griffith Cruz et al. in view of Murata or Takagi et al., Matsumoto et al., and Shih et al. would yield filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.
Griffith Cruz et al. in view of Murata or Takagi et al., Matsumoto et al., and Shih et al. fail to teach wherein the insulating frame comprises a downwardly projecting sidewall positioned inward of a sidewall of the chamber and that laterally surrounds a volume between the ceiling the filament, wherein the downwardly projecting sidewall is composed of dielectric material.

Griffith Cruz et al. is silent on a first RF power source to supply a first RF power to the conductor of the intra-chamber electrode assembly.
Referring to paragraph [0026], Coll et al. teach that it is conventionally known in the art
to provide either DC or RF power to the conductor of the intra-chamber electrode assembly.

With respect to claim 13, the plasma reactor of Griffith Cruz et al. in view of Matsumoto et al., Shih et al., Coll et al., and Saigusa et al. further comprising the top electrode (Coll et al.-Fig.11, par.[0041]).
With respect to claim 15, the plasma reactor of Griffith Cruz et al. in view of Matsumoto et al., Shih et al., Coll et al., and Saigusa et al. further includes wherein the insulating frame is an oxide, nitride, or a combination thereof (Matsumoto et al.-par.[0058]).
With respect to claim 16, the plasma reactor of Griffith et al. in view of Matsumoto et al., Shih et al., Coll et al., and Saigusa et al. further includes wherein the insulating frame is formed from silicon oxide, aluminum oxide, or silicon nitride (Matsumoto et al.-par.[0058]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith Cruz et al. (U.S. 2016/0005631) in view of Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083), Coll et al. (U.S. 2006/0185595), and Saigusa et al. (U.S. 2004/0060657) as s 12-13 and 15-16 above, and further in view of Koshiishi et al. (U.S. 2011/0104884).
Griffith Cruz et al. in view of Matsumoto et al., Shih et al., Coll et al., and Saigusa et al. fail to teach the top electrode is formed from silicon, carbon, or a combination thereof.
Referring to paragraph [0027], Koshiishi et al. teach a plasma reactor wherein an electrode is formed from silicon since it minimizes contamination of the workpiece during plasma processing.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention for the top electrode of Griffith Cruz et al. in view of Matsumoto et al., Shih et al., Coll et al., and Saigusa et al. to be formed from silicon, carbon, or a combination thereof as taught by Koshiishi et al. since it minimizes contamination of the workpiece during plasma processing.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of U.S. Patent No. 10,510,515 in view of Murata (J.P. 2002-305151A) or Takagi et al. (U.S. 2004/0020432) and Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083), and Saigusa et al. (U.S. 2004/0060657).

With respect to claim 12, claims 1 and 20 of U.S. Patent No. 10,510,515 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling and an insulating support to hold a top electrode; a gas distributor to deliver a processing gas to the plasma chamber; a pump coupled to the plasma chamber to evacuate the chamber; a workpiece support to hold a workpiece facing the top electrode; an intra-chamber electrode assembly comprising a filament extending laterally through the plasma chamber between the top electrode and the workpiece support, the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame; and a first RF power source to supply a first RF power to the conductor of the intra-chamber electrode assembly.
U.S. Patent No. 10,510,515 is silent on the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.
Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a filament including a conductor 10a at least partially surrounded by an insulating shell 10b that extends from the insulating frame 10b, 13 to protect the conductor from directly contacting the generated plasma.  Additionally, in paragraph [0058], Matsumoto et al. indicates that conductive rods 10a are supported by wall la via insulating material 13. Thus, since the insulating material 13 supports the conductive rods 10a, it acts as a frame, and as seen in Figure 1A, the ends of the 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of U.S. Patent No. 10,510,515 with a filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting the generated plasma and fusing is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  Since U.S. Patent No. 10,510,515 or Takagi et al. disclose a frame joined to the ceiling, then the resulting apparatus of U.S. Patent No. 10,510,515 in view of Murata or Takagi et al., Matsumoto et al., Shih et al., would yield filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.

Referring to Figure 1 and paragraphs [0034], [0055]-[0056], Saigusa et al. teach it is conventionally known in the art to provide a chamber body with a downwardly projecting sidewall positioned inward of a sidewall of the chamber and that laterally surrounds a plasma volume, wherein the downwardly projecting sidewall is composed of dielectric material in order to protect the plasma chamber from plasma.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the insulating frame of U.S. Patent No. 10,510,515 in view of Murata or Takagi et al., Matsumoto et al., Shih et al. provide a chamber body with a downwardly projecting sidewall positioned inward of a sidewall of the chamber and that laterally surrounds a plasma volume, wherein the downwardly projecting sidewall is composed of dielectric material (i.e. aluminum oxide and yttria) as taught by Saigusa et al. in order to protect the chamber from plasma.  By modifying the insulating frame having a filament of U.S. Patent No. 10,510,515 in view of Murata or Takagi et al., Matsumoto et al., Shih et al. with a downwardly projecting sidewall, the resulting apparatus  of U.S. Patent No. 10,510,515 in view of Murata or Takagi et al., Matsumoto et al., Shih et al. and Saigusa et al. would yield wherein the insulating frame comprises a downwardly projecting sidewall positioned inward of a sidewall of the chamber and that laterally surrounds a volume between the ceiling the filament, wherein the downwardly projecting sidewall is composed of dielectric material.
12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 11-16 of U.S. Patent No. 10,269,593 in view of Murata (J.P. 2002-305151A) or Takagi et al. (U.S. 2004/0020432), Griffith Cruz et al. (U.S. 2016/0005631), and Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083) and Saigusa et al. (U.S. 2004/0060657). Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to claim 12, claims 1-2 and 11-16 of U.S. Patent No. 10,269,593 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling and an insulating support to hold a top electrode; a gas distributor to deliver a processing gas to the plasma chamber; a pump coupled to the plasma chamber to evacuate the chamber; a workpiece support to hold a workpiece facing the top electrode; an intra-chamber electrode assembly comprising a filament extending laterally through the plasma chamber between the top electrode and the workpiece support, the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame; and a first RF power source to supply a first RF power to the conductor of the intra-chamber electrode assembly.
U.S. Patent No. 10/269593 is silent on the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.
Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a filament including a conductor 10a at least partially surrounded by an insulating shell 10b that extends 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of U.S. Patent No. 10/269593  with a filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting the generated plasma and fusing is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  Since U.S. Patent No. 10/269593 or Takagi et al. disclose a 
U.S. Patent No. 10/269593 in view of Murata or Takagi et al., Matsumoto et al., Shih et al. fail to teach wherein the insulating frame comprises a downwardly projecting sidewall positioned inward of a sidewall of the chamber and that laterally surrounds a volume between the ceiling the filament, wherein the downwardly projecting sidewall is composed of dielectric material.
Referring to Figure 1 and paragraphs [0034], [0055]-[0056], Saigusa et al. teach it is conventionally known in the art to provide a chamber body with a downwardly projecting sidewall positioned inward of a sidewall of the chamber and that laterally surrounds a plasma volume, wherein the downwardly projecting sidewall is composed of dielectric material in order to protect the plasma chamber from plasma.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the insulating frame of U.S. Patent No. 10/269593 in view of Murata or Takagi et al., Matsumoto et al., Shih et al. provide a chamber body with a downwardly projecting sidewall positioned inward of a sidewall of the chamber and that laterally surrounds a plasma volume, wherein the downwardly projecting sidewall is composed of dielectric material (i.e. aluminum oxide and yttria) as taught by Saigusa et al. in order to protect the chamber from plasma.  By modifying the insulating frame having a filament of U.S. Patent No. 10/269593 in view of Murata or Takagi et al., Matsumoto et al., Shih et al. with a downwardly projecting sidewall, the resulting apparatus  of U.S. Patent No. 
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of copending Application No. 15/960342 in view of Murata (J.P. 2002-305151A) or Takagi et al. (U.S. 2004/0020432), and Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083) and Saigusa et al. (U.S. 2004/0060657). 
With respect to claim 12, claim 1 of copending Application No. 15/960342 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling and an insulating support to hold a top electrode; a gas distributor to deliver a processing gas to the plasma chamber; a pump coupled to the plasma chamber to evacuate the chamber; a workpiece support to hold a workpiece facing the top electrode; an intra-chamber electrode assembly comprising a filament extending laterally through the plasma chamber between the top electrode and the workpiece support, the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame; and a first RF power source to supply a first RF power to the conductor of the intra-chamber electrode assembly.
copending Application No. 15/960342 is silent on the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.

Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 15/960342 with a filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in .  Since copending Application No. 15/960342 or Takagi et al. disclose a frame joined to the ceiling, then the resulting apparatus of copending Application No. 15/960342 in view of Murata or Takagi et al., Matsumoto et al., Shih et al. would yield filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.
copending Application No. 15/960342 in view of Murata or Takagi et al., Matsumoto et al., Shih et al. fail to teach wherein the insulating frame comprises a downwardly projecting sidewall positioned inward of a sidewall of the chamber and that laterally surrounds a volume between the ceiling the filament, wherein the downwardly projecting sidewall is composed of dielectric material.
Referring to Figure 1 and paragraphs [0034], [0055]-[0056], Saigusa et al. teach it is conventionally known in the art to provide a chamber body with a downwardly projecting sidewall positioned inward of a sidewall of the chamber and that laterally surrounds a plasma volume, wherein the downwardly projecting sidewall is composed of dielectric material in order to protect the plasma chamber from plasma.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the insulating frame of copending Application No. 15/960342  in view of Murata or Takagi et al., Matsumoto et al., Shih et al. provide a chamber body with a downwardly projecting sidewall positioned inward of a sidewall of the chamber and that laterally surrounds a plasma volume, wherein the downwardly projecting sidewall is composed of dielectric material (i.e. aluminum oxide and yttria) as taught by Saigusa 
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/960382 in view of Murata (J.P. 2002-305151A) or Takagi et al. (U.S. 2004/0020432), and Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083) and Saigusa et al. (U.S. 2004/0060657). 
With respect to claim 12, claim 1 of copending Application No. 15/960382 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling and an insulating support to hold a top electrode; a gas distributor to deliver a processing gas to the plasma chamber; a pump coupled to the plasma chamber to evacuate the chamber; a workpiece support to hold a workpiece facing the top electrode; an intra-chamber electrode assembly comprising a filament extending laterally through the plasma chamber between the top electrode and the workpiece support, the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame; and a first RF power source to supply a first RF power to the conductor of the intra-chamber electrode assembly.

Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a filament including a conductor 10a at least partially surrounded by an insulating shell 10b that extends from the insulating frame 10b, 13 to protect the conductor from directly contacting the generated plasma.  Additionally, in paragraph [0058], Matsumoto et al. indicates that conductive rods 10a are supported by wall la via insulating material 13. Thus, since the insulating material 13 supports the conductive rods 10a, it acts as a frame, and as seen in Figure 1A, the ends of the insulating shell 10b is in direct contact with insulating frame 13.  Furthermore, it should be noted that it is well established that the use of a one piece construction instead of the structure disclosed with plural pieces would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Hence, since making components a one piece construction is an obvious engineering design choice, then it is obvious for the cylindrical insulating shell 10b to be fused to the insulating frame 13.  Moreover, referring to paragraph [0022], Shih et al. teach that the motivation to use fusing is it is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  Lastly, it is well known to provide a conductor with an insulating material in order to provide heat resistance and to protect the conductor from deterioration due to the plasma environment. 
.  Since copending Application No. 15/960382 or Takagi et al. disclose a frame joined to the ceiling, then the resulting apparatus of copending Application No. 15/960382 in view of Murata or Takagi et al., Matsumoto et al., Shih et al., would yield filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.
copending Application No. 15/960382 in view of Murata or Takagi et al., Matsumoto et al., Shih et al. fail to teach wherein the insulating frame comprises a downwardly projecting sidewall positioned inward of a sidewall of the chamber and that laterally surrounds a volume between the ceiling the filament, wherein the downwardly projecting sidewall is composed of dielectric material.
Referring to Figure 1 and paragraphs [0034], [0055]-[0056], Saigusa et al. teach it is conventionally known in the art to provide a chamber body with a downwardly projecting sidewall positioned inward of a sidewall of the chamber and that laterally surrounds a plasma volume, wherein the downwardly projecting sidewall is composed of dielectric material in order to protect the plasma chamber from plasma.  Therefore, it would have been obvious to one of 

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/960372 in view of Murata (J.P. 2002-305151A) or Takagi et al. (U.S. 2004/0020432), and Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083) and Saigusa et al. (U.S. 2004/0060657). 
 With respect to claim 12, claim 1 of copending Application No. 15/960372 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling and an insulating support to hold a top electrode; a gas distributor to deliver a processing gas to the plasma chamber; a pump coupled to the plasma chamber to evacuate the chamber; a workpiece support to hold a workpiece facing the top electrode; an 
copending Application No. 15/960372 is silent on the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.
Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a filament including a conductor 10a at least partially surrounded by an insulating shell 10b that extends from the insulating frame 10b, 13 to protect the conductor from directly contacting the generated plasma.  Additionally, in paragraph [0058], Matsumoto et al. indicates that conductive rods 10a are supported by wall la via insulating material 13. Thus, since the insulating material 13 supports the conductive rods 10a, it acts as a frame, and as seen in Figure 1A, the ends of the insulating shell 10b is in direct contact with insulating frame 13.  Furthermore, it should be noted that it is well established that the use of a one piece construction instead of the structure disclosed with plural pieces would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Hence, since making components a one piece construction is an obvious engineering design choice, then it is obvious for the cylindrical insulating shell 10b to be fused to the insulating frame 13.  Moreover, referring to paragraph [0022], Shih et al. teach that the motivation to use fusing is it is a 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 15/960372 with a filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting the generated plasma and fusing is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  Since copending Application No. 15/960372 or Takagi et al. disclose a frame joined to the ceiling, then the resulting apparatus of copending Application No. 15/960372 in view of Murata or Takagi et al., Matsumoto et al., Shih et al. would yield filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.
copending Application No. 15/960372 in view of Murata or Takagi et al., Matsumoto et al., Shih et al. fail to teach wherein the insulating frame comprises a downwardly projecting sidewall positioned inward of a sidewall of the chamber and that laterally surrounds a volume between the ceiling the filament, wherein the downwardly projecting sidewall is composed of dielectric material.


Claims 12, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-14, 16, and 19-21 of copending Application No. 15/630748 in view of Murata (J.P. 2002-305151A) or Takagi et al. (U.S. 2004/0020432), 
With respect to claim 12, claim 1 of copending Application No. 15/630748 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling and an insulating support to hold a top electrode; a gas distributor to deliver a processing gas to the plasma chamber; a pump coupled to the plasma chamber to evacuate the chamber; a workpiece support to hold a workpiece facing the top electrode; an intra-chamber electrode assembly comprising a filament extending laterally through the plasma chamber between the top electrode and the workpiece support, the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame; and a first RF power source to supply a first RF power to the conductor of the intra-chamber electrode assembly.
copending Application No. 15/630748 is silent on the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.
Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a filament including a conductor 10a at least partially surrounded by an insulating shell 10b that extends from the insulating frame 10b, 13 to protect the conductor from directly contacting the generated plasma.  Additionally, in paragraph [0058], Matsumoto et al. indicates that conductive rods 10a are supported by wall la via insulating material 13. Thus, since the insulating material 13 supports the conductive rods 10a, it acts as a frame, and as seen in Figure 1A, the ends of the 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 15/630748 with a filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting the generated plasma and fusing is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  Since copending Application No. 15/630748  or Takagi et al. disclose a frame joined to the ceiling, then the resulting apparatus of copending Application No. 15/630748  in view of Murata or Takagi et al., Matsumoto et al., Shih et al., and Coll et al. would yield filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.

Referring to Figure 1 and paragraphs [0034], [0055]-[0056], Saigusa et al. teach it is conventionally known in the art to provide a chamber body with a downwardly projecting sidewall positioned inward of a sidewall of the chamber and that laterally surrounds a plasma volume, wherein the downwardly projecting sidewall is composed of dielectric material in order to protect the plasma chamber from plasma.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the insulating frame of copending Application No. 15/630748  in view of Murata or Takagi et al., Matsumoto et al., Shih et al. provide a chamber body with a downwardly projecting sidewall positioned inward of a sidewall of the chamber and that laterally surrounds a plasma volume, wherein the downwardly projecting sidewall is composed of dielectric material (i.e. aluminum oxide and yttria) as taught by Saigusa et al. in order to protect the chamber from plasma.  By modifying the insulating frame having a filament of copending Application No. 15/630748 in view of Murata or Takagi et al., Matsumoto et al., Shih et al. with a downwardly projecting sidewall, the resulting apparatus  of copending Application No. 15/630748 in view of Murata or Takagi et al., Matsumoto et al., Shih et al. and Saigusa et al. would yield wherein the insulating frame comprises a downwardly projecting sidewall positioned inward of a sidewall of the chamber and that laterally surrounds a volume between the ceiling the filament, wherein the downwardly projecting sidewall is composed of dielectric material.

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/630658 in view of Murata (J.P. 2002-305151A) or Takagi et al. (U.S. 2004/0020432) and Griffith Cruz et al. (U.S. 2016/0005631), and Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083) and Saigusa et al. (U.S. 2004/0060657). 
 With respect to claim 12, claim 1 of copending Application No. 15/630658 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling and an insulating support to hold a top electrode; a gas distributor to deliver a processing gas to the plasma chamber; a pump coupled to the plasma chamber to evacuate the chamber; a workpiece support to hold a workpiece facing the top electrode; an intra-chamber electrode assembly comprising a filament extending laterally through the plasma chamber between the top electrode and the workpiece support, the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame; and a first RF power source to supply a first RF power to the conductor of the intra-chamber electrode assembly.
copending Application No. 15/630658 is silent on the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.

Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 15/630658 with a filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in .  Since copending Application No. 15/630658 or Takagi et al. disclose a frame joined to the ceiling, then the resulting apparatus of copending Application No. 15/630658 in view of Murata or Takagi et al., Matsumoto et al., Shih et al. would yield filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.
copending Application No. 15/630658 in view of Murata or Takagi et al., Matsumoto et al., Shih et al. fail to teach wherein the insulating frame comprises a downwardly projecting sidewall positioned inward of a sidewall of the chamber and that laterally surrounds a volume between the ceiling the filament, wherein the downwardly projecting sidewall is composed of dielectric material.
Referring to Figure 1 and paragraphs [0034], [0055]-[0056], Saigusa et al. teach it is conventionally known in the art to provide a chamber body with a downwardly projecting sidewall positioned inward of a sidewall of the chamber and that laterally surrounds a plasma volume, wherein the downwardly projecting sidewall is composed of dielectric material in order to protect the plasma chamber from plasma.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the insulating frame of copending Application No. 15/630658  in view of Murata or Takagi et al., Matsumoto et al., Shih et al. provide a chamber body with a downwardly projecting sidewall positioned inward of a sidewall of the chamber and that laterally surrounds a plasma volume, wherein the downwardly projecting sidewall is composed of dielectric material (i.e. aluminum oxide and yttria) as taught by Saigusa .

Claims 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9, and 16 of copending Application No. 15/630828 in view of Murata (J.P. 2002-305151A) or Takagi et al. (U.S. 2004/0020432), Griffith Cruz et al. (U.S. 2016/0005631), and Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083), and Saigusa et al. (U.S. 2004/0060657). 
With respect to claim 12, claim 1 of copending Application No. 15/630828 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling and an insulating support to hold a top electrode; a gas distributor to deliver a processing gas to the plasma chamber; a pump coupled to the plasma chamber to evacuate the chamber; a workpiece support to hold a workpiece facing the top electrode; an intra-chamber electrode assembly comprising a filament extending laterally through the plasma chamber between the top electrode and the workpiece support, the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating 
copending Application No. 15/630828 is silent on the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.
Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a filament including a conductor 10a at least partially surrounded by an insulating shell 10b that extends from the insulating frame 10b, 13 to protect the conductor from directly contacting the generated plasma.  Additionally, in paragraph [0058], Matsumoto et al. indicates that conductive rods 10a are supported by wall la via insulating material 13. Thus, since the insulating material 13 supports the conductive rods 10a, it acts as a frame, and as seen in Figure 1A, the ends of the insulating shell 10b is in direct contact with insulating frame 13.  Furthermore, it should be noted that it is well established that the use of a one piece construction instead of the structure disclosed with plural pieces would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Hence, since making components a one piece construction is an obvious engineering design choice, then it is obvious for the cylindrical insulating shell 10b to be fused to the insulating frame 13.  Moreover, referring to paragraph [0022], Shih et al. teach that the motivation to use fusing is it is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  Lastly, it is well known to provide a conductor with an 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 15/630828 with a filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting the generated plasma and fusing is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  Since copending Application No. 15/630828 or Takagi et al. disclose a frame joined to the ceiling, then the resulting apparatus of copending Application No. 15/630828 in view of Murata or Takagi et al., Matsumoto et al., Shih et al., would yield filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame and the shell fused to the insulating frame at the ceiling.
copending Application No. 15/630828 in view of Murata or Takagi et al., Matsumoto et al., Shih et al. fail to teach wherein the insulating frame comprises a downwardly projecting sidewall positioned inward of a sidewall of the chamber and that laterally surrounds a volume between the ceiling the filament, wherein the downwardly projecting sidewall is composed of dielectric material.
Referring to Figure 1 and paragraphs [0034], [0055]-[0056], Saigusa et al. teach it is conventionally known in the art to provide a chamber body with a downwardly projecting sidewall positioned inward of a sidewall of the chamber and that laterally surrounds a plasma   of copending Application No. 15/630828 in view of Murata or Takagi et al., Matsumoto et al., Shih et al. and Saigusa et al. would yield wherein the insulating frame comprises a downwardly projecting sidewall positioned inward of a sidewall of the chamber and that laterally surrounds a volume between the ceiling the filament, wherein the downwardly projecting sidewall is composed of dielectric material.
With respect to claim 13, the plasma reactor of copending Application No. 15/630828 comprising the top electrode (claim 16).
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 1-7, 10-11, and 18-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Griffith Cruz et al. in view of Murat or Takagi et al., Matsumoto et al., Shih the second portion of the filament, wherein the downwardly projecting sidewall is composed of a dielectric material.

Response to Arguments
Applicant’s arguments have been considered but are moot since new reference Saigusa et al.’657 teach an insulating frame comprising a downwardly projecting sidewall composed of a dielectric material. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/            Examiner, Art Unit 1716       

/SYLVIA MACARTHUR/            Primary Examiner, Art Unit 1716